Case 8:18-cv-00620-JVS-JDE Document 189 Filed 05/10/19 Page 1 of 3 Page ID #:10104



     1    IRELL & MANELLA LLP                        KEKER, VAN NEST & PETERS LLP
          Lisa S. Glasser (223406)                   Robert A. Van Nest (SBN 84065)
     2    lglasser@irell.com                         rvannest@keker.com
          David McPhie (231520)                      David Silbert (SBN 173128)
     3    dmcphie@irell.com                          dsilbert@keker.com
          840 Newport Center Drive, Suite 400        Leo L. Lam (SBN 181861)
     4    Newport Beach, California 92660-6324       llam@keker.com
          Telephone: (949) 760-0991                  Ajay S. Krishnan (SBN 222476)
     5    Facsimile: (949) 760-5200                  akrishnan@keker.com
                                                     633 Battery Street
     6    Morgan Chu (70446)                         San Francisco, CA 94111-1809
          mchu@irell.com                             Telephone: (415) 391-5400
     7    Stephen Payne (310567)                     Facsimile: (415) 397-7199
          spayne@irell.com
     8    1800 Avenue of the Stars, Suite 900        Attorneys for Defendant
          Los Angeles, California 90067-4276         IVANTIS, INC.
     9    Telephone: (310) 277-1010
          Facsimile: (310) 203-7199
    10
          Attorneys for Plaintiff GLAUKOS
    11    CORPORATION
    12
          ARNOLD & PORTER KAYE                       ARNOLD & PORTER KAYE
    13    SCHOLER LLP                                SCHOLER LLP
          John Ulin (SBN 165524)                     John Nilsson (pro hac vice)
    14    John.ulin@arnoldporter.com                 John.nilsson@arnoldporter.com
          777 South Figueroa St., 44th Floor         601 Massachusetts Avenue, NW
    15    Los Angeles, CA 90017-5844                 Washington, DC 20001-3743
          Telephone: (213) 243-4228                  Telephone: (202) 942-5000
    16    Facsimile: (213) 243-4199                  Facsimile: (202) 942-5999
    17    Attorneys for Defendant                    Attorneys for Defendant
          IVANTIS, INC.                              IVANTIS, INC.
    18

    19
                                  UNITED STATES DISTRICT COURT
    20
                                CENTRAL DISTRICT OF CALIFORNIA
    21
                                       SOUTHERN DIVISION
    22
       GLAUKOS CORPORATION, a                    )   Case No. 8:18-cv-00620-JVS-JDE
    23 Delaware Corporation,                     )
                                                 )   ORDER MODIFYING CASE
    24                   Plaintiff,              )   SCHEDULE
                    v.                           )
    25                                           )   Judge:    Hon. James V. Selna
       IVANTIS, INC., a Delaware                 )   Date Filed: April 14, 2018
    26 Corporation,                              )   Trial Date: February 4, 2020
                                                 )
    27                   Defendant.              )
                                                 )
    28
                                                                            Order Modifying Case Schedule
                                                                           Case No. 8:18-cv-00620-JVS-JDE

         10678639
Case 8:18-cv-00620-JVS-JDE Document 189 Filed 05/10/19 Page 2 of 3 Page ID #:10105



     1              Good cause appearing, IT IS HEREBY ORDERED that the following
     2 schedule is entered in the above captioned case:

     3                Event                   Original Date              New Date
     4    Joint Claim Construction
          and Prehearing Statement           January 14, 2019           June 14, 2019
     5    (N.D. Cal. Patent L.R. 4-3)
     6    Simultaneous Opening
          Claim Construction Briefs         February 28, 2019           June 25, 2019
     7    (N.D. Cal. Patent L.R. 4-5)
     8    Simultaneous Responsive
          Claim Construction Briefs          March 25, 2019             July 22, 2019
     9    (N.D. Cal. Patent L.R. 4-5)
    10    Claim Construction Hearing
                                              April 15, 2019          August 12, 2019
          (1:30 pm)
    11    N.D. Cal. Patent L.R. 3-7       30 days after service by
    12    Advice of Counsel                the Court of its claim    September 12, 20191
          Disclosure                           constructions
    13
          Non-Expert Discovery
                                              June 24, 2019          September 30, 2019
    14    Cutoff
          Opening Expert Reports              July 25, 2019          November 8, 2019
    15
          Rebuttal Expert Reports           August 29, 2019          December 20, 2019
    16    Expert Discovery Cutoff          September 27, 2019         February 7, 2020
          Deadline to File Dispositive
    17
          Motions and Daubert                October 28, 2019          March 23, 2020
    18    Motions
          Last Date to Hear
    19
          Dispositive Motions (1:30         December 9, 2019            May 4, 2020
    20    pm)
    21
          Deadline to file Motions in
                                            December 16, 2019           June 1, 2020
          Limine
    22    Deadline to lodge Pretrial
    23
          Conference Order,
          Memorandum of
    24    Contentions of Fact and            January 6, 2020            June 22, 2020
    25
          Law, Exhibit List, Witness
          List, and Status Report re:
    26    Settlement
    27              1
                The parties agree that, if Ivantis serves Patent Local Rule 3-7 Disclosures
    28 following  the Markman ruling, Glaukos will be permitted to take further discovery
       outside the non-expert discovery period relating to those disclosures.
                                                                            Order Modifying Case Schedule
                                                                           Case No. 8:18-cv-00620-JVS-JDE

         10678639                                 -1-
Case 8:18-cv-00620-JVS-JDE Document 189 Filed 05/10/19 Page 3 of 3 Page ID #:10106



     1                Event             Original Date                 New Date
     2    Final Pretrial Conference,
          Hearing on Motions in in     January 13, 2020             June 29, 2020
     3    Limine (11:00 am)
     4    Deadline to file Agreed
          Upon Set of Jury
     5    Instructions and Verdict
     6    Forms and Joint Statement
          re: Disputed Instructions    January 13, 2020             June 29, 2020
     7    and Verdict Forms,
     8    Proposed Voir Dire
          Questions, and Agreed-to
     9    Statement of Case
    10
          Trial Date (8:30 a.m.)       February 4, 2020              July 28, 2020
    11

    12
         IT IS SO ORDERED.
    13

    14

    15 Dated: May 10, 2019                        _________________________
    16
                                                  Hon. James V. Selna
                                                  Judge, United States District Court
    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                                         Order Modifying Case Schedule
                                                                        Case No. 8:18-cv-00620-JVS-JDE

         10678639                           -2-
